DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it isn’t understood as to what the applicant is attempting to claim.  The claim recites aspects relating to maximum height of the non-guiding portion and guiding portion however the arrangement of how the height is measured or related isn’t clear.
Regarding claim 4, the applicant’s claim recites a sloped surface between the axial center and the guiding portion.  It isn’t understood as to what the sloped surface relates to since the applicant’s guiding portion is the centermost portion of the coupling portion.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al (JP Pub No 11/043229).
Regarding claim 1, Yamazaki discloses a drive transmitter comprising:
a first unit (6) including a coupling portion having grooves (8), including a pair of grooves, the grooves spaced at an angle of 180 degrees in a rotational direction of the first unit (shown in figure 3); and
a second unit (2) having projections, including a pair of projections (3), the projections spaced at an angle of 180 degrees in a rotational direction of the second unit (shown in figures 1 and 4), 
the projections configured to be inserted into the grooves of the coupling portion,
the coupling portion further having a guiding portion (6a) and a non-guiding portion (6b), 
the guiding portion sloped, with a height from a bottom face of the grooves decreasing in the rotational direction of the first unit, the guiding portion configured to guide the projections of the second unit to the grooves of the coupling portion (as shown in figure 5b), 
the non-guiding portion disposed at a point symmetrical position to the guiding portion with respect to an axial center of the first unit, 
one of the projections being not in contact with the non-guiding portion while another one of the projections, which is disposed opposite the one of the projections, is in contact with the guiding portion (e.g. during rotation, the projections would contact one of a guiding portion and non-guiding portion).


Regarding claim 8, Yamazaki discloses the grooves extend radially from the axial center of the shaft (as shown in figure 4).
Regarding claim 9, Yamazaki discloses the guiding portion is sloped, with the height from the bottom face of the grooves decreasing toward a downstream side in the rotational direction of the first unit (as shown in figure 5b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al in view of Shiina et al (US Pat No 7,992,859).
Regarding claims 5, 10 and 11, it is noted that Yamazaki fails to disclose a roller and drive shaft.  However, Shiina discloses a roller (41b) and drive shaft (23).  It would have been obvious to one having ordinary skill to have modified the device taught by Yamazaki with the roller/driveshaft taught by Shiina to achieve the predictable result of providing driving power to the roller when connected properly (e.g. noted in the abstract of Shiina).  Further, Shiina discloses the use in a sheet feeding device and image forming apparatus.

Regarding claim 7, Shiina discloses the roller includes a sheet feed roller configured to convey a sheet.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The art cited with this office action is noteworthy as it pertains generally to the nature of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Cicchino whose telephone number is (571)270-1954.  The examiner can normally be reached on Monday-Friday, 8:30AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patrick Cicchino/Primary Examiner, Art Unit 3619